DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radius, primary axis must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear what "misaligned from any radius" encompasses. It is not clear in the specification which portion of the joint is misaligned from any radius and how can both elements be misaligned.  
Claim 5 recites the limitation "the first side".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by MacLennan (5,307,719).
MacLennan discloses the invention including:
Claim 1, as best understood; an upper surface and a center bore 235, wherein the center bore defines a primary axis (see Fig. 11), the saw tooth comprising: a first hardened portion (281, the black filled portion in the modified Fig. 10) including an upper surface forming a portion of the upper surface of the saw tooth; a second hardened portion (281, the gray filled portion in the modified Fig. 10) including an upper surface forming a portion of the upper surface of the saw tooth; and a joint 301 between the first hardened portion and the second hardened portion, wherein the portion of the joint at the upper surface is misaligned from any radius extending from the primary axis of the center bore.
Claim 2; wherein the first hardened portion and the second hardened portion have different shapes (see the black and gray filled portions in the modified Fig. 10).
Claim 3; wherein the first hardened portion and the second hardened portion comprise a carbide material (see col. 2, lines 18-19).
Claim 4; wherein a portion of the joint extends to a first lateral surface of the saw tooth, wherein the portion of the joint at the lateral surface is not coplanar with the primary axis of the saw tooth (see Fig. 10 where the joint of 301 and 303 extend at the lateral surface).
Claim 5, as best understood; a third hardened portion (see Fig. 9) including an upper surface forming a portion of the upper surface of the saw tooth, wherein the third hardened portion and the second hardened portion have different shapes (see the gray and red portions in Fig. 9 are 
Claim 9; wherein the portion of the joint at the upper surface and the portion of the second joint at the upper surface are not parallel (see Fig. 9).
Claims 10 and 14; wherein the portion of the joint at the upper surface and the portion of the second joint at the upper surface converge as they extend towards the first side of the upper surface (see Fig. 10).
Claim 11; wherein a portion of the joint extends to a lateral surface of the saw tooth, a portion of the second joint extends to the lateral surface, the portion of the joint at the lateral surface is not coplanar with the primary axis of the center bore, and the portion of the second joint at the lateral surface is not coplanar with the primary axis of the center bore (see Fig. 10 and 9 where the joint of 301 and 303 extend at the lateral surface).
Claim 12; wherein the portion of the joint at the lateral surface and the portion of the second joint at the lateral surface are not parallel (see Fig. 9).
Claim 13; wherein the portion of the joint at the lateral surface and the portion of the second joint at the lateral surface diverge as they extend downwardly along the lateral surface (see Fig. 9).


    PNG
    media_image1.png
    405
    457
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    135
    376
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 6-8 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724